Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  December 9, 2015                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
  151681                                                                                            Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                            Joan L. Larsen,
  TIMOTHY ADER,                                                                                                       Justices
           Plaintiff-Appellant,
  v                                                                 SC: 151681
                                                                    COA: 320096
                                                                    Saginaw CC: 08-001822-CZ
  DELTA COLLEGE BOARD OF TRUSTEES,
           Defendant-Appellee.

  _________________________________________/

        On order of the Court, the application for leave to appeal the April 21, 2015
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           December 9, 2015
           a1202
                                                                               Clerk